Citation Nr: 1140570	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-18 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left knee cartilage injury with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to March 1979, from June 1980 to June 1985, and from October 2001 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office, which granted service connection for residuals of a left knee injury and assigned a noncompensable rating from August 3, 2004.  In an August 2010 rating decision, the RO increased the rating to 10 percent, effective from August 3, 2004.

In March 2011, the Veteran testified at a Board Central Office hearing.

In May 2011, the Board remanded the case for additional development.  The case has been returned for further appellate review.


FINDING OF FACT

The evidence does not show limitation of flexion of the knee to 30 degrees or extension limited to 15 degrees; or recurrent subluxation or lateral instability. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for left knee cartilage injury with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an August 2004 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  In a March 2006 letter, the Veteran was advised of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in August 2011.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports.    

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

In its August 2006 rating decision, the RO granted service connection for residuals of a left knee injury (diagnosed as cartilage injury) and assigned a noncompensable rating effective August 3, 3004.  In an August 2010 rating decision, the RO assigned a 10 percent evaluation under Diagnostic Code 5010 for the left knee injury (diagnosed as cartilage injury and arthritis).  

Under Diagnostic Code 5010, arthritis that is due to trauma and substantiated by 
X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2011). 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II. 

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  Flexion limited to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Limitation of extension of the leg to 5 degrees warrants a noncompensable evaluation.  Extension limited to 10 degrees warrants a 10 percent evaluation. Extension limited to 15 degrees warrants a 20 percent evaluation.  Extension limited to 20 degrees warrants a 30 percent evaluation.  Extension limited to 30 degrees warrants a 40 percent evaluation.  A 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, provides a 10 percent evaluation where there is evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

On VA examination in February 2005 the Veteran reported the history of his left knee injury and complained of recurring pain and swelling in the knee.  He did not report weakness, fatigability, decreased endurance, incoordination or flare-ups.  Objectively he was noted to have a normal gait.  There was no tenderness to palpation, swelling, deformity or instability demonstrated.  Range of motion was flexion to 120 degrees on active motion and to 140 degrees on passive motion.  Extension was to 0 degrees.  No pain, weakness, fatigability, decreased endurance or incoordination was noted.  X-rays showed some joint space narrowing but no osteophyte formation.  The examiner provided a diagnosis of recurring bilateral knee pain and swelling with no arthritis shown on X-ray.

On VA examination in June 2006, the Veteran reported pain in the left knee which happened after sitting or standing for over two hours.  He stated that at times he used a warm pack or wrapped the knee with an ace bandage, which helped.  He indicated that there was swelling of the knee but the knee did not become hot, red, stiff, weak or unstable.  He denied any giving-out, locking, fatigue or lack of endurance of the knee.  He denied any surgery of the knee.  The effect of the left knee disability on his daily activities included not participating in any sports and an avoidance of taking stairs.  

On physical examination, there was crepitus but no consistent pain on motion, against resistance or on repeated motion.  There was no soft tissue swelling, effusion, tenderness, guarding, redness, heat, instability, weakness, abnormal movement or spasm.  Range of motion of the knee was from 0 to 140 degrees.  There was no varus or valgus deformity.  There was no varus or valgus laxity in 0 or 130 degrees of flexion.  Lachman's test was negative.  Drawer test was negative.  McMurray's test was negative.  X-rays of the left knee revealed tibiofemoral arthropathy with joint space narrowing.  The diagnosis was left knee cartilage injury.  The examiner indicated that the ongoing symptoms were likely to be secondary to the left knee cartilage injury as well as degenerative arthritis.      

Private treatment reports dated from January 2006 to April 2007 show that the Veteran was diagnosed and treated for arthralgia and patellofemoral pain of the left knee.  In an April 2007 treatment report, it was indicated that Veteran was to undergo an MRI of the left knee.

In a November 2007 private rheumatology consult, it was noted that an MRI of the left knee was normal.  The Veteran complained of pain, stiffness and swelling of the knee.  The diagnosis was left patellofemoral syndrome and knee pain due to patellofemoral syndrome.  The examiner noted that there no evidence of structural damage inside the knee but that there might be the beginnings of mild osteoarthritis.  The Veteran received a cortisone injection of the left knee for pain relief.

At his March 2011 hearing, the Veteran testified that his left knee condition had worsened since the time of his last VA examination and that he experienced more pain and discomfort.  

In light of the Veteran's contentions, the Board remanded the claim in May 2011 for further VA examination.

The Veteran underwent a VA examination in May 2011.  He reported that he experienced giving way, instability and pain in the left knee.  He denied any stiffness, weakness, incoordination or decreased speed of joint motion.  He reported that he experienced episodes of dislocation or subluxation several times a week.  He also indicated that he experienced locking of the knee one to three times a month.  He reported that he experienced repeated effusions of the knee.  He stated that he has swelling of the knee and that he experienced moderate flare-ups of joint disease.  He denied any incapacitating episodes due to arthritis.  He did not use any assistive devices or aids.

On physical examination, there were no bumps consistent with Osgood-Schlatter's Disease or crepitation or mass behind the knee.  There were no clicks of snaps of the knee.  There was no grinding or instability.  There was no patellar or meniscus abnormality or any other knee abnormalities.  Range of motion was from 0 to 90 degrees.  There was objective evidence of pain with active motion of the knee.  There was no objective evidence of pain following repetitive motion.  The examiner was unable to determine if there were any additional limitations after three repetitions of range of motion testing because the Veteran stated that flexing past 90 degrees was too painful.  There was no ankylosis of the joint.  The Veteran was employed full-time as a management analyst.  

The diagnosis was left knee osteoarthritis.  The examiner noted that there were no significant effects of his left knee condition on his usual occupation.  There were effects on his usual daily activities.  Effects on chores were severe.  It was indicated that knee condition prevented shopping, exercise, sports and recreation.  Effects on traveling, bathing, toileting and driving were moderate.  The examiner further commented that during the examination the Veteran had complaints of pain that were disproportionate to the clinical findings.  It was noted that for example, he refused to bend beyond 90 degrees but he was able to clearly ambulate without any objective evidence of discomfort, altered gait, or the use of any external assistive device.  Also, he was able to flex to 90 degrees which was his point of pain.  The examiner noted that while the Veteran's knee was arthritic, there did not appear to be any evidence of functional loss of use despite his complaints of pain/painful motion.  In a July 2011 addendum, the VA examiner noted that the Veteran's claims file had been reviewed.

The Veteran indicated in August 2011 correspondence that the VA examiner failed to ask some other questions regarding his knee such as cramps or other symptoms.   The Veteran reported that he has had ongoing problems with cramps in his knee which have increased substantially in the recent years.  In this regard, the Board notes that the May 2011 VA examiner provided a thorough examination of the Veteran's left knee and elicited several questions from the Veteran with regard to the knee.  The examiner specifically noted that the Veteran's complaints of pain were disproportionate to the clinical findings.  The Board concludes that the May 2011 VA examination findings are sufficient for rating purposes and that the objective findings on examination are of greater probative value than the lay assertions as to the severity of the Veteran's left knee disability.  
   
Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's left knee disability is appropriately evaluated as 10 percent disabling for the entire period of claim.      

A rating greater than 10 percent is not warranted under either Diagnostic Code 5260 or Diagnostic Code 5261 as the evidence shows that the Veteran's extension is normal and flexion has been limited to 90 degrees at worst.  A 20 percent rating under these codes requires limitation of flexion of the knee to 30 degrees or extension limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  It follows, therefore, that because the Veteran has noncompensable limitation of flexion and extension, separate ratings under Diagnostic Codes 5260 and 5261 are not warranted.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).  

The Board has considered the Veteran's subjective reports including painful motion.  However, the 10 percent rating already takes into consideration such pain as his actual limitation of motion does not rise to a compensable level.  Moreover, there was no evidence of stiffness, weakness, incoordination or decreased speed of joint motion, and the 2011 examiner noted that there was no functional loss.  Accordingly, the evidence preponderates against finding that the Veteran's left knee pain is associated with such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 or the holding in DeLuca, 8 Vet. App. 202 (1995).

In addition, at no time during the course of the appeal has the Veteran's left knee disability objectively been shown to manifest in recurrent subluxation or lateral instability.  While the Veteran reported at the May 2011 VA examination that his left knee gives way, the Board notes that objective medical testing showed that the Veteran's left knee was stable and that his complaints were disproportionate to the objective findings.  Private MRI testing revealed no abnormality.  The Board finds the objective medical evidence to be more probative and credible than the Veteran's assertions as to the severity of his left knee disorder.  Thus, a higher rating or a separate rating based on recurrent subluxation or lateral instability of the left knee under Diagnostic Code 5257 is not warranted.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

Moreover, while the RO initially evaluated the Veteran's left knee disability under Diagnostic code 5259, there is no evidence of cartilage removal; thus a rating under this diagnostic code is not appropriate.  

The Board has also considered whether there are other appropriate diagnostic codes applicable to the Veteran's service-connected left knee disability that could result in a higher evaluation than already assigned.  However, as the Veteran's left knee cartilage injury with degenerative arthritis has not been manifested by dislocation of semilunar cartilage, or malunion or nonunion of tibia and fibula, Diagnostic Codes 5258 and 5262 do not apply.  38 C.F.R. § 4.71a (2011). 

The Board has also considered whether the Veteran's left knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's left knee disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

An initial rating in excess of 10 percent for left knee cartilage injury with degenerative arthritis is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


